MEMORANDUM OPINION
                                        No. 04-10-00093-CV

                                        L. W. MCDONALD,
                                              Appellant

                                                  v.

                                          Debra FULLER,
                                             Appellee

                     From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2007-CI-02856
                           Honorable Janet P. Littlejohn, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: June 2, 2010

DISMISSED

           A copy of appellant’s notice of appeal was filed in this court on February 5, 2010. The

clerk of this court notified the appellant in writing that our records did not reflect that the filing

fee in the amount of $175.00 was paid. In addition, our record does not contain any evidence

that appellant is excused by statute or rule from paying the filing fee. See TEX. R. APP. P. 5, 20.

           On April 28, 2010, we issued a show cause order directing appellant to show cause in

writing why this appeal should not be dismissed for failure to pay the filing fee. See TEX. R.
                                                                                  04-10-00093-CV


APP. P. 5, 42.3(c). Appellant has not responded to our order. Because appellant has failed to pay

the filing fee required to pursue this appeal, the appeal is dismissed. See TEX. R. APP. P. 5,

42.3(c).

                                                PER CURIAM




                                              -2-